Citation Nr: 1629543	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-07 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches, to include as due to traumatic brain injury (TBI).

3.  Entitlement to service connection for onychomycosis of both feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003, to include service in Southwest Asia from October 2002 to August 2003.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO disallowed the Veteran's previously denied claims for service connection for headaches and PTSD, and also denied service connection for onychomycosis of both feet.

In April 2011, while his appeal to the Board was pending, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of Veterans of Foreign Wars of the United States.  That action had the effect of revoking the prior power of attorney in favor of Disabled American Veterans.  38 C.F.R. § 14.631(f)(1).

In January 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the claims file.

In March 2014, the Board determined that there was sufficient evidence in order to reopen the service connection claims for headaches and PTSD and remanded the reopened claims, along with the service connection claim for onychomycosis of both feet for further development.

This appeal is now processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is once again REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the Veteran if any action, on his part, is required.


REMAND

Although the Board regrets further delay in these matters, the Board finds that a remand is required before the claims can be properly adjudicated.

After the AOJ obtained all outstanding treatment and personnel records; as well as the May 2014 VA psychiatric, November 2014 VA headache/TBI, and November 2014 VA skin examinations, a supplemental statement of the case (SSOC) was issued and mailed to the Veteran and his representative in November 2014.  On November 28, 2014, the Veteran's representative acknowledged receipt of the SSOC and submitted the 30-day due process waiver. 

The Board observes, however, in January 2015, the copy of the SSOC that was mailed to the Veteran was marked as returned mail, and unable to be forwarded.  Indeed, the SSOC was sent to [redacted].  The address listed in the Veterans Appeals Control and Locator System (VACOLS), is [redacted] [redacted]; and such is also noted on the April 2014 post remand duty-to-assist letter.  The Board notes that this letter was delivered to the Veteran's correct address, as the Veteran responded to the letter indicating that he had no further evidence to submit.  There is no indication that the AOJ has attempted to resend the SSOC to the Veteran at the address located in VACOLS.  The mailing of the SSOC to the wrong address is a material defect necessitating remand.  See 38 C.F.R. § 19.31(b)(2).  In order to afford the Veteran all due process, the AOJ must resend the SSOC to the correct address.

Accordingly, the case is REMANDED for the following action:

Reissue the SSOC to the address located in VACOLS as well as the April 2014 notification letter - [redacted].
Thereafter the Veteran should be given the appropriate opportunity to respond to the SSOC.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




